927 F.2d 603
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ronald W. DAVENPORT, Plaintiff-Appellant,v.Jeffrey H. WHITE;  John P. Wortman, Defendants-Appellees.
No. 90-1801.
United States Court of Appeals, Sixth Circuit.
Feb. 25, 1991.

E.D. Mich., 90-30005, Harvey, J.


1
E.D.Mich.


2
AFFIRMED.


3
Before RYAN and ALAN E. NORRIS, Circuit Judges;  and RUBIN, District Judge.*

ORDER

4
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


5
Ronald W. Davenport appeals the dismissal of his civil rights complaint for failure to state a claim upon which relief can be granted.  Plaintiff alleged that the defendant I.R.S. revenue officer conspired with the defendant employee relations superintendent to levy upon plaintiff's wages and to obtain his employment records.  Plaintiff asserted numerous tax protestor arguments as well.  The district court concluded that plaintiff did not state a claim upon which relief can be granted under the authority of Bivens v. Six Unknown Named Agents of Fed.  Bureau of Narcotics, 403 U.S. 388 (1971), or otherwise.


6
Upon consideration, we affirm the judgment of the district court for the reasons stated in its memorandum opinion and order filed May 14, 1990.  Rule 9(b)(5), Rules of the Sixth Circuit.  Furthermore, we conclude that defendants' requests for damages against plaintiff are well taken because this is not the first instance in which plaintiff has pursued frivolous claims before this court.  See Davenport v. Commissioner, No. 88-1581 (6th Cir.  Feb. 3) (unpublished), cert. denied, 109 S. Ct. 3192 (1989).  Accordingly, damages of $1200 are awarded each defendant ($2400 total) pursuant to Fed.R.App.P. 38.    See Schoffner v. Commissioner, 812 F.2d 292, 293-94 (6th Cir.1987) (per curiam).



*
 The Honorable Carl B. Rubin, U.S. District Judge for the Southern District of Ohio, sitting by designation